DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a charged particle beam apparatus comprising: 
a focused ion beam column emitting a focused ion beam; 
an electron beam column emitting an electron beam; 
a stage on which a sample is placed; 
a sample piece support holding a sample piece, which is cut out from the sample, including an observation target portion; and 
a control device controlling operation of the focused ion beam column, the electron beam column, the stage, and the sample piece support,
wherein the control device performs, when acquiring an SEM image of a cross section including the observation target portion of the sample, control to move the sample piece to a position that is closer to the electron beam column than to an intersection point of a beam optical axis of the focused ion beam and a beam optical axis of the electron beam.
Fujii (US 2016/0247662), who teaches a charged particle beam apparatus comprising a focused ion beam column, an electron beam column, a sample stage, a sample stand holding a sample with a cut surface, and a control device, wherein the sample stage may be configured to move/rotate; however Fujii fails to further teach that when acquiring an SEM image of the sample, the control device can move the sample stand to a position that is closer to the electron beam column than to an intersection point of a beam optical axis of the focused ion beam and a beam optical axis of the electron beam.
Furthermore, Frosien (US 7,829,870) teaches a charged particle beam apparatus comprising a focused ion beam column, an electron beam column, a specimen holder, and a control device, wherein the specimen holder may be configured to tilt; however Frosien fails to further teach that when acquiring an SEM image of the specimen, the control device can move the specimen holder to a position that is closer to the electron beam column than to an intersection point of a beam optical axis of the focused ion beam and a beam optical axis of the electron beam.
The primary reason for allowance of the claims is the combination of the charged particle beam apparatus’ focused ion beam column emitting a focused ion beam, the electron beam column emitting an electron beam, the stage on which a sample is placed, the sample piece support holding a sample piece, which is cut out from the sample, including an observation target portion, and the control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881